Citation Nr: 1221505	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected left thigh strain. 

2. Entitlement to service connection for a psychiatric disorder, to include depression, to include as secondary to the service-connected left thigh strain. 

3. Entitlement to service connection for headaches, to include as secondary to the service-connected left thigh strain. 

4. Entitlement to an initial compensable evaluation for chronic left thigh strain. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, including a May 2006 decision denying claims of service connection for right leg injury, depression and headaches.  Also on appeal is a June 2007 rating decision granting service connection for chronic left thigh strain, from which decision the Veteran appealed the initial noncompensable disability evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-26   (1999). 

The issue of service connection for a psychiatric disorder, to include depression, was certified to the Board as a claim of service connection for depression.  The Board has recharacterized the issue, however, to reflect that the scope of the claim most reasonably encompasses any psychiatric disorder, including but not limited to depression.  The Board finds that this broad characterization of the issue is most consistent with the Veteran's own statements and the available medical evidence, which show various psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In March 2011, the Board remanded the matter to the RO in order afford to afford the Veteran an opportunity to testify at a videoconference hearing before a Veterans Law Judge.  Accordingly, the Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in July 2011.  A transcript of the hearing has been associated with the claims file.  The Board accordingly finds that there was substantial compliance with the March 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

The Veteran previously raised a claim for a total disability rating based on individual unemployability (TDIU), which was denied by the RO in an April 2009 rating decision.  The RO issued a Statement of the Case, but the Veteran never filed a Substantive Appeal.  Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  Therefore, the Board finds that TDIU is in appellate status and is before the Board at this time.  As the adjudication of the increased rating and service connection claims being remanded could impact the Veteran's eligibility for TDIU, the Board also finds that the TDIU claim is inextricably intertwined with the remanded claims.  Action on the TDIU claim is therefore deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other). 

By January 2008 correspondence, the Veteran also raised a new claim involving entitlement to a temporary total disability rating for surgical convalescence from left leg surgery in March 2006.  (The exact circumstances of the procedure are not readily clear, but appear to have involved a femoral-distal bypass of the left leg for claudication.).  This issue was previously referred to the Agency of Original Jurisdiction (AOJ) by the Board in March 2011.  It is again referred to the AOJ for appropriate action. 

Similarly, the Veteran has raised the issue of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, including in a January 2008 statement and again at the July 2011 Board hearing; however, the record does not reflect that the Veteran has filed a claim for peripheral vascular disease or that the RO has adjudicated such a claim.  Moreover, although the Veteran is presently service-connected for chronic left thigh strain and is seeking service connection for right leg injury, the Board finds that the claimed peripheral vascular disease of the bilateral lower extremities presents a distinct factual basis that is unrelated to the pending leg claims.  The Board takes particular note of the May 2007 VA examination report which indicates that the peripheral vascular disease is separate from the service-connected left thigh strain.  As such, the claim must be distinguished and adjudicated independently, including by undertaking all necessary notice and assistance required by the Veterans Claims Assistance Act of 2000 (VCAA).  Such action is necessary to avoid prejudicing the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Therefore, the Board does not have jurisdiction over the claim, and it also is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After careful consideration of the record, the Board finds for several reasons that this matter must be remanded.  

Social Security Administration Records

First, the claims file demonstrates that additional, pertinent evidence remains outstanding.  Most significantly, the Veteran confirmed at the July 2011 Board hearing that he was receiving Social Security Administration (SSA) disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).


VA and Private Treatment Records

The Veteran's testified that he has had ongoing treatment at VA, but the claims file presently only contains VA treatment records prior to March 2009; therefore, the outstanding VA records from March 2009 to present must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Likewise, the Veteran testified at the Board hearing that he has had treatment with a private physician, Dr. Duncan.  At present, these private treatment records are not associated with the claims file.  Accordingly, upon remand, the RO should attempt to obtain all pertinent private treatment records with the Veteran's assistance.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

VA Examinations

With regard to the claims of service connection, the evidence currently of record contains the Veteran's statements, including a June 2006 written statement and his July 2011 Board hearing testimony, indicating that he has had symptoms of a right leg disorder, depression, and headaches related to service or secondary to the service-connected chronic left thigh strain.  

Furthermore, the available medical records show a diagnosis of headaches at VA in April 2008, distal sensory neuropathy at VA in October 2005 and July 2005, and various psychiatric diagnoses, including depression, at VA since March 2005.  Other pertinent evidence of record includes VA mental health records from March 2005 and January 2009 relating a psychiatric disorder to the Veteran's other medical conditions, including disorders of the lower extremities.  Also, VA primary care records from April 2008 relate headaches to stress and depression, or "possibly" right internal carotid artery occlusion (as demonstrated on CT scan).   Finally, various VA treatment record, including in October 2004 and January 2009, relate complaints involving the right lower extremity to the Veteran's spine condition.  

Thus, the record (1) competent evidence of a current disability and continuous symptoms since service; (2) evidence indicating that symptoms occurred during service; and (3) an indication that the claimed disorders and persistent or recurrent symptoms may be associated with the Veteran's service or with a service-connected disability.  This record, however, is inadequate to decide the claims of service connection.  Accordingly, remand for appropriate VA examinations is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Regarding the increased rating claim for the chronic left thigh strain, the claims file shows that the Veteran last underwent a VA examination in May 2007 to evaluate the severity of the disability.  The Veteran indicated at the Board hearing that the disability had become worse since then.  See Hr'g Tr. 4.  As such, a new VA examination is necessary to assess the current nature, extent and severity of the disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The agency of original jurisdiction (AOJ) must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, including Dr. Duncan, whom he identified at the July 2011 Board hearing.   

2.  After obtaining all needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all available private medical records, if not already associated with the claims file.

3.  Obtain all of the Veteran's outstanding VA treatment records, including those since March 2009.  

4.  Take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

5.  All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's Virtual VA Electronic claims folder contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  

6.  After completing the requested development in paragraphs 1-5 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed right leg disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address the following:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a current right leg disorder (other than peripheral vascular disease), if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service?

(b) Without regard to the answer to question (a) immediately above, is it at least as likely as not that either (i) a current right leg disorder is proximately due to, the result of, or caused by a service-connected disability, or in the alternative, (ii) a right leg disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability?

For purposes of making these determinations, the examiner is asked to consider the Veteran's own assertions regarding the onset and continuity of his symptoms.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current right leg disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing the requested development in paragraphs 1-5 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed depression.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to address the following:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a current psychiatric disorder, such as depression, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service?

(b) Without regard to the answer to question (a) immediately above, is it at least as likely as not that (i) a current psychiatric disorder, such as depression, is proximately due to, the result of, or caused by a service-connected disability, or in the alternative, is it at least as likely as not (ii) a psychiatric disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability?

For purposes of making this determination, the examiner is asked to consider the Veteran's own assertions regarding the onset and continuity of his symptoms.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating depression to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

8.  After completing the requested development in paragraphs 1-5 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed headaches.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address the following: 

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a current disorder manifested by headaches, if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service?

(b) Without regard to the answer to question (a) immediately above, is it at least as likely as not that (i) a current disorder manifested by headaches is proximately due to, the result of, or caused by a service-connected disability, or in the alternative, is it at least as likely as not (ii) a headache disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability?

For purposes of making this determination, the examiner is asked to consider the Veteran's own assertions regarding the onset and continuity of his symptoms.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current headache disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

9.  After completing the requested development in paragraphs 1-5 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of the service-connected chronic left thigh strain.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's service-connected chronic left thigh strain.  

In doing so, the examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected chronic left thigh strain and any symptoms associated with a distinct medical disorder(s) of the left lower extremity, such as peripheral vascular disease.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

10.  After completing all requested action, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



